DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 50 each recites the limitations “the first segment”, “the weather event time”, and “the second segment”. There is insufficient antecedent basis for these limitation in the claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 31-33, 39-43, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven et al. (USPN 9,818,369) in view of Sivertsen (USPAPN 2013/0024296).
Regarding claim 31, Beaven discloses:
receiving an input indicating a selection of a content item (see col 7 lines 22-33, receiving a content to be displayed on a display);
determining a duration of the content item (see col 1 lines 20-23, the content is displayed hour-to-hour, day-to-day, or week-to-week);
obtaining a weather condition for the duration of the content item (see col 7 lines 34-49, obtaining weather conditions);
based on the weather condition, predicting a change in a candidate area characteristic related to a candidate area on which the content is to be projected (see col 8 lines 30-39, predicting display change conditions of the display based on the weather conditions); and
based on the prediction, determining a display condition for the candidate area (see col 8 lines 3-15, changing display settings according to the prediction).
However, Beaven does not disclose based on content item metadata (i.e., Beaven discloses that the content has a determined duration, however, does not disclose that such duration is determined specifically from metadata of the content).
In a similar field of endeavor of displaying advertisements, Sivertsen discloses based on content item metadata (see para [54] and [55], a content, to be displayed on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beaven with Sivertsen, and provide a display for displaying advertising contents for a period of time while predicting display change conditions, as disclosed by Beaven, wherein the display time is indicated in the metadata of the advertising content, as disclosed by Sivertsen, for the purpose of facilitating transactions between display vendors and buyers placing advertising contents (see Sivertsen para [2] and [7]).
Regarding claim 32, Beaven further discloses based on the display condition, selecting the candidate area as a target area to project the content item (see col 8 lines 3-15, based on the changed display settings, displaying the content on the display).
Regarding claim 33, Beaven further discloses wherein the candidate area characteristic comprises at least one of a size, texture, color, reflectivity, intensity, or amount of ambient light (see col 8 lines 3-15 and col 9 lines 21-41, the display change conditions including light intensity or glare).
Regarding claim 39, Beaven and Sivertsen further disclose determining a start time and an end time of the content item based on the content item metadata, wherein the start time of the content item is a time of the received input and the end 4Application No. Not Yet AssignedDocket No.: 003597-1938-102time of the content item is calculated based on the duration of the content item and the time of the received input (see rejection of claim 31, the metadata of the content indicates a duration and repetition amount for a specific time slots of the display, wherein adding such duration to a starting time is a mere mathematical manipulation).
claim 40, Beaven and Sivertsen wherein the target area for the first segment is selected to project the content item between the start time of the content item and the weather event time, and the target area for the second segment is selected to project the content item between the weather event time and the end time of the content item (see rejection of claim 31, the content is displayed according to its metadata indicating its duration and repetition amount, wherein weather conditions may change during the display).
	Regarding claims 41-43, 49, and 50, Beaven and Sivertsen disclose everything claimed as applied above (see rejection of claims 31-33, 39, and 40).

Allowable Subject Matter
Claims 34-38 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Beaven and Sivertsen disclose everything claimed as applied above (see rejection of claims 33 and 43), however, do not disclose the subject matter recited in claim 34 or 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakata et al. (USPN 10,589,665), Rintel et al. (USPN 10,462,421), Chang et al. (USPN 9,336,607), and Yao et al. (USPN 8,840,250), Takeyasu et al. (USPAPN 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668